NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50115

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04022-LAB

  v.
                                                 MEMORANDUM*
JOSE JAIR SAINZ-CAMACHO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose Jair Sainz-Camacho appeals from the district court’s judgment and

challenges the 67-month custodial sentence and eight-year term of supervised

release imposed following his guilty-plea conviction for importation of heroin and

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Sainz-Camacho contends that the district court erred in denying his request

for a minor role adjustment under U.S.S.G. § 3B1.2(b) by misapplying the

Guideline and relying on improper considerations. We review the district court’s

interpretation of the Guidelines de novo, its application of the Guidelines to the

facts of the case for abuse of discretion, and its factual determination that a

defendant is not a minor participant for clear error. See United States v. Rodriguez-

Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the district

court understood and applied the correct legal standard, properly considered the

totality of the circumstances, and did not rely on improper factors in denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n. 3(A), (C); United States v. Hurtado, 760
F.3d 1065, 1068-69 (9th Cir. 2014), cert. denied, 2015 WL 732229 (U.S. Feb. 23,

2015). The record further supports the court’s conclusion that Sainz-Camacho

failed to carry his burden of establishing that he was entitled to the adjustment. See

Rodriguez-Castro, 641 F.3d at 1193.

      Sainz-Camacho also contends that the district court procedurally erred by

failing to explain why it imposed supervised release despite U.S.S.G. § 5D1.1(c),

which provides that supervised release should not ordinarily be imposed if the

defendant is a deportable alien. The record reflects that the district court


                                           2                                      14-50115
adequately considered section 5D1.1(c) and explained that it believed that a

supervised release term was necessary to deter in this case. See U.S.S.G. § 5D1.1

cmt. n.5; Kimbrough v. United States, 552 U.S. 85, 108-10 (2007) (district courts

have discretion to vary from the Guidelines on policy grounds).

      Sainz-Camacho last contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Sainz-Camacho’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The term of

supervised release and below-Guidelines custodial sentence are substantively

reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality of the

circumstances, including the large amount of narcotics that Sainz-Camacho

imported. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           3                                     14-50115